         Case 1:21-cv-00532-SAG Document 55 Filed 05/19/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



 BRYCE CARRASCO,                                    1:21-cv-00532-SAG
   Plaintiff
       v.                                           REQUEST

 M&T BANK,
  Defendant

                               Motion to Prosecute Criminal Acts

Pursuant to 18 U.S.C. § 2071, this request is made for the court to prosecute to the fullest extent
of law for concealment of public record.




BRYCE CARRASCO,                                                             May 19, 2021
as Plaintiff
